Citation Nr: 1756439	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for remote chip fracture with residual degenerative joint disease and scarring of the left thumb ("left thumb disability").

2.  Entitlement to a compensable rating for residuals of a remote compound fracture of the left first metarsal phalangeal joint with residual pain, scar, and ankylosis ("left big toe disability").  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, CA.  

The Veteran testified before the undersigned Veterans Law Judge in an April 2017 video hearing.  A transcript of that hearing has been associated with the file.  The Board notes that during the hearing the Veteran made mention of a scar and requested that it be considered.  Upon review of the transcript, it is unclear as to whether the Veteran was referring to his left thumb and or his left big toe.  Regardless, the Board will make mention of both scars in the appeal.   

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.

The issue of left big toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran was diagnosed as having remote chip fracture with residual degenerative joint disease of the left thumb.  He and his friend provided credible testimony that he experienced injury to his thumb when his friend drilled directly through his left thumb, he immediately went to sick call, first experienced symptoms of a thumb disability after this accident, and his symptoms have continued since.   

2.  The Veteran reported that the accident with the drill occurred in 1989.  A Formal Finding on the Unavailability of Service Treatment Records was issued, stating that service treatment records from August 1988 to July 1992 are unavailable.  A May 1989 radiologic consultation report indicates the Veteran was seen for the drilled hole in his left thumb and calcific density was noted at the MCP joint, which the examiner stated could represent an avulsion chip fracture.   

3.  A VA examiner diagnosed the Veteran with remote chip fracture with residual degenerative joint disease of the left thumb in October 2010, noting pain with a range of motion, and that x-rays of the left hand were within normal limits.

4.  In an August 2011 VA examination the examiner indicated that the Veteran has a scar on his left thumb, nonlinear, not painful on examination, with no limitation due to the scar.  

5.  The preponderance of the evidence of record-including the Veteran's competent and credible testimony, and post-service treatment records, including the in service May 1989 radiologic consultation report and the October 2010 VA examination that showed degenerative joint disease of the left thumb with remote chip fracture and scarring-supports the grant of service connection.  


CONCLUSION OF LAW

The Veteran has a current left thumb disability and he provided competent and credible evidence regarding an in-service injury and continuity of pain since service.  Service connection for a left thumb disability, to include remote chip fracture with residual degenerative joint disease and scarring is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


ORDER

Service connection for left thumb disability to include remote chip fracture with residual degenerative joint disease and scarring is granted.  


REMAND

The Board's review of the record reveals that further development is warranted prior to the adjudication of the left big toe disability.  

During the April 2017 hearing the Veteran testified that his symptoms have worsened since the last VA examination that was done in October 2014.  He testified that since that examination he has experienced more pain and his limp has worsened.  As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected left big toe disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).
	
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a left big toe disability.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  After receipt of any outstanding records schedule the Veteran for an appropriate VA examination to assess the current severity of his left big toe disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

Review of the entire file is required; however, attention is invited to the Hearing Transcript, where the Veteran testified that he is unable to bend his toe all the way, as it's always in pain (VBMS, document labeled Hearing Transcript, receipt date April 7, 2017, pg. 10 of 15).  

Attention is also invited to the June 2017 VA Scars Disability Benefits Questionnaire where the Veteran reported the scar on his left big toe to be painful and tender when touched, describing the pain as a 6 out of 10 (VBMS, document labeled C&P Exam, receipt date June 21, 2017, pg. 3 of 10).  

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected left big toe disability.

The examiner should provide a complete rationale for any opinions provided.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the left big toe disability claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


